In an action to recover damages for unjust enrichment, the plaintiff appeals from an order of the Supreme Court, Westchester County (Murphy, J), entered July 25, 2005, which denied its motion for summary judgment and, upon searching the record, awarded summary judgment to the defendants dismissing the complaint.
Ordered that the order is affirmed, with costs to the defendant Allstate Insurance Company.
The Supreme Court properly denied the plaintiffs motion for summary judgment and, upon searching the record, awarded summary judgment to the defendants dismissing the complaint (see CPLR 3212 [b]). Crane, J.E, Goldstein, Rivera and Lifson, JJ., concur.